DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Claim 20 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-4, 6-19 and 21 and the method claim 20 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fogal SR. et al. (US 2010/0101692) in view of Fogal Sr. (US 2004/0224153) and Cude (US 2007/0227637).
Regarding claims 1, 6, 9-10, 21 Fogal discloses a composition for reducing weight imbalances (fig 1, para 0027 describes plurality of particles also improve and correct any weight imbalance of the tire 11), force variations (fig 1, para 0024, 0027 describes a wheel assembly 10 substantially reduce force vibrations), and/or vibrations in a tire-wheel assembly comprising: a first plurality of particulate for positioning within the tire-wheel assembly (fig 1, para 0027, 0042 describes a first set of particles (para 0042) within tire-wheel assembly 10 (para 0027)), where each particle in the first plurality of particulate is characterized as having low energy absorption capabilities (fig 1, para 0031,0042 describes first set of particles characterized by one mode having for example thermoplastic vulcanizate with energy absorption).
However, Fogal Sr. fails to disclose a second plurality of particulate for positioning within the tire-wheel assembly, where each particle in the second plurality of particulate comprises a second material and is characterized as having elevated energy absorption capabilities relative to each particle of the first plurality of particulate and fails to disclose that the second plurality of particulate is formed at least partially of an elastomer material such as synthetic rubber and the first particulate material comprises urea-formaldehyde resin.
Whereas, Fogal SR. discloses composition or particle mixture (20) for equalizing radial and lateral forces at the tire/road footprint of a pneumatic tire (11) due to tire/wheel assembly imbalance, non-uniformity of the tire, temporary disturbances in the road surface, or other vibrational effects of the unsprung mass of a vehicle whereby the particle mixture (20) is inserted into the interior of the tire (11), wherein the particles are freely flowable and non-tacky at elevated tire temperatures, the particle mixture (20) is essentially devoid of liquid material, and the particle mixture (20) comprises two or more sets of particles [abstract]. The particles are preferably polymer plastic and polymeric materials include urea-formaldehyde (para 0033). 
Whereas, Cude discloses system and method is provided that may be employed to properly balance the tire without the necessity of adding metal or other type weights to the wheel and tire assembly (abstract). The tire 3 in an exemplary embodiment may be constructed of a resilient material to hold shape even after the removal of the attachments 17 from the side wall 13 of the tire 3.  In a preferred embodiment, the tire may be constructed of a synthetic rubber-type compound.  However, in an exemplary embodiment, the tire 3 may be constructed of any suitable resilient material that may allow for structural support of a vehicle 6 (para 0075). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include urea formaldehyde resin as taught by Fogal Sr.’153 as the first particulate material in the composition of Fogal Sr.’692 motivated by the desire to have hardness sufficient to withstand the repeating tumbling which will occur in an automobile tire without substantial abrasion (para 0030) and It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include second particulate material such as synthetic rubber as taught by Fogal Sr.’153 in view of Cude in the composition of Fogal Sr.’692 motivated by the desire to have improved resistance to abrasion, rolling resistance, wear and traction properties.  
As Fogal in view of Fogal Sr. 153 and Cude discloses composition comprises first particulate material such as urea-formaldehyde and second particulate material such as synthetic rubber as presently claimed, it therefore would be obvious that the first material is different than the second material and second material would intrinsically be characterized as having elevated energy absorption capabilities relative to each particle of the first plurality of particulate. 
Regarding Claims 2, 4, Fogal discloses the composition of claim 1, where each particle in the first plurality of particulate is characterized as having a specific gravity of at least 1.1 (fig 1, para 0033, 0042 describes a energy dampening material (first plurality of particulate) having a specific gravity of at least approximately 1.3 [this value is greater than 1.1 and substantially within the range of 1.1 and 1.5]) and a shore D hardness equal to or greater than 50 (fig 1, para 0044 describes the durometer of at least approximately 70 Shore 00 [Shoe D hardness of 50 is substantially equal to 116 Shore 00 and durometer of at least 70 Shore 00 may have a hardness value greater than 116 Shore 00]). 
Regarding Claim 3, Fogal discloses the composition of claims 1, where each particle in the first plurality of particulate is characterized as having a specific gravity in the range of 1.1 to 1.55 (fig 1, para 0033, 0042 describes a energy dampening material (first plurality of particulate) having a specific gravity of at least approximately 1.3 [this value is greater than 1.1 and substantially within the range of 1.1 and 1.5]).
Regarding claims 7-8, As Fogal Sr. in view of Cude discloses a second particulate material comprising synthetic rubber as presently claimed, it therefore would be obvious that the material would intrinsically have the claimed specific gravity and shore D hardness. 
Regarding claims 11-12, Fogal Sr. discloses the particles 20 may include a mixture of particles having differing particle sizes.  In one embodiment, the mixture may include a set of particles having a first particle size and a set of particles having a second particle size.  In another embodiment, the particles 20 may include a mixture of a first set of particles having a first size range and a second set of particles having a second size range, where the particle size distribution of the mixture is characterized by at least two modes (i.e., the distribution is multimodal). That is, a plot of weight fraction versus particle diameter or size will show two or more particle sizes or particle size ranges having relatively high concentration of particles, separated by a region of particle size range in which there are no particles or few particles.  In another embodiment, the particles 20 may include a mixture of particles having a trimodal particle size distribution.  In one such embodiment, the first mode may be at least approximately 0.550 inches, the second mode may be at least approximately 0.575 inches, and the third mode may be at least approximately 0.600 inches (para 0042). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 13-15, with respect to the size of first and second plurality particulates, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to respond quickly to smaller forces and provide additional energy absorption and force dampening in response to larger forces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Regarding claims 16-19, Fogal SR.’692 fails to disclose that the particulate of the second plurality of particulate includes one or more voids at least partially filled with energy absorbing material. 
Whereas, Fogal SR. discloses composition or particle mixture (20) for equalizing radial and lateral forces at the tire/road footprint of a pneumatic tire (11) due to tire/wheel assembly imbalance, non-uniformity of the tire, temporary disturbances in the road surface, or other vibrational effects of the unsprung mass of a vehicle whereby the particle mixture (20) is inserted into the interior of the tire (11) [abstract].  Fogal discloses particle 20 may also include a plurality of voids 40 spaced as desired throughout particle body 30.  For example, with continued reference to FIG. 9, voids 40 may extend entirely within body 30, or may be exposed to an exterior surface of particle 20.  Whether particle 20 contains a single void 40 or multiple voids 40, any such void 40 maybe in communication with the exterior of particle 20, such as by way of any aperture or orifice extending from an exterior surface of particle 20 to the embedded void 40.  For example, if any void 40 is exposed to the air contained within a chamber I, the air or other material contained within void 40 would not substantially compress during any particle deformation during tire operation, which would reduce any elastic rebound or response by particle 20 to any such deformation and thereby enhance the energy absorbing properties of particle 20 (para 0041). The voids may be filled with any desired material such as energy absorbing material (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the second plurality particulates of Fogal’692 having plurality of voids filled with energy absorbing material as taught by Fogal Sr.’153 motivated by the desire to quickly become positioned along the tire, and may also better maintain any such position, during tire operation to correct tire force variations.
Regarding claim 20, Fogal Sr. discloses apparatus and methods for improved correction of force variations and/or frequencies of a tire-wheel assembly.  In particular embodiments, the invention comprises a system for improved correction of force variations and/or dampening of vibrations in a pneumatic tire wheel assembly, which includes: a pneumatic tire wheel assembly; and a plurality of dampening particles positioned within the tire wheel assembly, wherein said particles are formed of at least one energy dampening viscoelastic material.  In other embodiments, the present invention comprises a method for improved the equalization of force variations and vibrations of a pneumatic tire wheel assembly comprising the steps of: providing a pneumatic tire wheel assembly; providing a plurality of impact dampening particles, wherein the particles are formed of at least one energy dampening viscoelastic material; and, placing said plurality of particles in free movable relationship into a pressurization chamber within said tire wheel assembly (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788